Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-13, in the reply filed on November 9, 2021 is acknowledged.  The traversal is on the ground(s) that the methods are both in the same classification. The claims in Groups I and II can be searched and examined without serious burden.  This is not found persuasive because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-6 and 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on August 16, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 

as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9
	line 1, “the creating step” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffer et al. (US Patent Application Publication No. 2011/0008625 A1) in view of Uchida (US Patent Application 

Publication No. 2011/0200884 A1), Marceau et al. (US Patent No. 4,085,012) and Dwenger (US Patent Application Publication No. 2010/0316887 A1).
Regarding claim 7, Peffer teaches a method comprising: 
(a) preparing a 7xxx aluminum alloy product for anodizing, wherein the 7xxx aluminum 
alloy product (= aluminum alloys of the 2XXX, 5XXX, 6XXX, or 7XXX series as well as clad aluminum alloys may also be used as the substrate) [page 4, [0046]], and wherein the preparing step comprises: 
(ii) after the cleaning step, exposing the 7xxx aluminum alloy product to a caustic (= the method may begin by applying a caustic cleaner onto at least a portion of a substrate)[ page 3, [0035]]; 
(iii) after the exposing step, contacting the 7xxx aluminum alloy product with an acid (= an acid cleaner may optionally be applied onto at least a portion of the substrate) [pages 3-4, [0037]]; and 
(iv) rinsing the 7xxx aluminum alloy product with water (= after such an acid cleaning, the substrate may undergo a water rinse) [page 4, [0038]]; 
(b) anodizing the 7xxx aluminum alloy product in an acidic electrolyte solution and for a time sufficient to produce an anodic oxide layer (= alternatively, in some embodiments, in lieu of the application of the conversion coating described in the previous paragraph, the surface of the substrate can be anodized using techniques known in the art) [page 4, [0040]]; 
(c) after the anodizing step, creating a functional layer on the anodic oxide layer of the 7xxx aluminum alloy product (= an electrodepositable coating composition) [page 4, [0042]].

The method of Peffer differs from the instant invention because Peffer does not disclose the following:
	a.	Wherein the 7xxx aluminum alloy product comprises an oxide layer on a base.
	Peffer teaches that:

	Suitable substrates that can be used with the present invention include metal substrates, metal alloy substrates, and/or substrates that have been metallized, such as nickel plated plastic. In some embodiments, the metal or metal alloy can be steel and/or aluminum. For example, the steel substrate could be cold rolled steel, electrogalvanized steel, and/or hot dipped galvanized steel. Aluminum alloys of the 2XXX, 5XXX, 6XXX, or 7XXX series as well as clad aluminum alloys may also be used as the substrate (page 4, [0046]).

	Uchida teaches that:

	First, aluminum or aluminum alloy base material 12 is prepared as shown in FIG. 3A. In this embodiment it is aluminum foil. Because aluminum foil oxidizes immediately when exposed to air, the base material body has surface oxide film (natural oxide film) 16 on its surface. The thickness of surface oxide film 16 varies according to environmental conditions and the like and is therefore not particularly limited, but is normally about 5 nm or more (page 3, [0044]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the 7xxx aluminum alloy product described by Peffer with wherein the 7xxx aluminum alloy product comprises an oxide layer on a base because aluminum alloy oxidizes immediately when exposed to air wherein the base material body has a surface oxide film (natural oxide film) on its surface.
	b.	(i) Cleaning surfaces of the 7xxx aluminum alloy product.
	Marceau teaches that two of the well known prior art processes are set forth in a step-by-step fashion in which aluminum material as received is first subjected to a degreasing and cleaning process in preparation for the surface treatment (col. 4, line 65 to col. 5, line 1; and 

col. 6, lines 29-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Peffer by cleaning surfaces of the 7xxx aluminum alloy product because a degreasing and cleaning process prepares aluminum material as received for surface treatment.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	c.	Wherein, due to the preparing step a, at least some of the oxide layer is removed and a prepared oxide layer is produced on base.
	Uchida teaches that:
In addition, surface oxide film 16 is formed on the surface of base material 12 (that is, at the interface of the base material and conductive layer 14). Surface oxide film 16 consists of an aluminum oxide such as Al2O3, and is produced for example by natural oxidation of surface of the base material (natural oxide film). Because such an Al2O3 coat (oxide film) 16 is more chemically stable than simple Al, it serves to improve the durability (stability) of the current collector over that of a current collector without an oxide film (pages 2-3, [0034]).
 
The thickness of surface oxide film 16 can be about 3 nm or less. The tunnel effect of surface oxide film 16 is much greater if it has a thickness of 3 nm or less. This means that the Al oxide film (which is normally an insulating coat) can be made electrically conductive, so that electrical resistance between the positive current collector and the positive electrode mix layer (layer containing positive electrode active material) is not greatly increased (page 3, [0035]).

Aluminum oxide films (natural oxide films) are time-consuming to remove completely because 

they are of low etching grade, but in the method of the present invention the time required for etching is greatly reduced because natural oxide film 16 is used as a stable layer, and is allowed to remain intentionally. For example, the inventors of the present application have estimated that when an oxide film is etched with a standard sputtering device under conditions of sputtering power 200 W and capacity 13.5 MHz, the etching rate is about 1 nm/min. If the thickness of the natural oxide film produced on an aluminum foil (collector) is about 5 nm, it will require 5 minutes to completely remove the natural oxide film. By contrast, since at least 2 nm needs to be removed in this embodiment, the processing time can be as short as 2 minutes. That is, productivity of the collector is greatly improved with the method of the present invention because the etching time can be reduced by 50% or more (page 3, [0042]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparing step described by Peffer with wherein, due to the preparing step a, at least some of the oxide layer is removed and a prepared oxide layer is produced on base because aluminum oxide films (natural oxide films) are time-consuming to remove completely because they are of low etching grade. Removing at least 2 nm can shorten the processing time to 2 minutes and the Al oxide film (which is normally an insulating coat) can be made electrically conductive.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
d.	(i) Wherein a total thickness of the prepared oxide layer plus the anodic oxide layer is not greater than 150 nanometers.

	Peffer teaches that:
Aluminum is the metal most prominently used in aircraft assembly. Structural joints of aircraft are adhesively bound together. However, many adhesives do not adhere well to the aluminum substrate. To improve the adhesive strength in the joint areas, it is known to apply an electrodeposition coating to the aluminum substrate (page 1, [0004]).

	Alternatively, in some embodiments, in lieu of the application of the conversion coating described in the previous paragraph, the surface of the substrate can be anodized using techniques known in the art (page 4, [0040]).

	Uchida teaches that:

	The thickness of surface oxide film 16 can be about 3 nm or less. The tunnel effect of surface oxide film 16 is much greater if it has a thickness of 3 nm or less. This means that the Al oxide film (which is normally an insulating coat) can be made electrically conductive, so that electrical resistance between the positive current collector and the positive electrode mix layer (layer containing positive electrode active material) is not greatly increased (page 3, [0035]).

	Dwenger teaches that:
Anodizing is the process by which an oxide film is formed on the surface of aluminum (acting as the anode within an electrolytic cell) under the action of an applied current in a conducting electrolyte. A wide range of anodizing processes are well established in the aluminum industry and have been used to deposit oxide layers of many different kinds (see, for example, the ASM Specialty Handbook "Aluminum and Aluminum Alloys", pages 462-472; the disclosure of which is incorporated herein by reference). Some anodizing processes are used as pre-treatment methods to deposit thin anodic layers of around 50-200 nm before subsequent coating applications; others are used to deposit hard oxide layers many microns thick of the kind more suited for use in architectural and industrial applications where the anodic oxide layer provides an increase in corrosion resistance. An anodized surface provides other significant benefits including resistance to fingerprint marking, a higher scratch resistance compared with painted surfaces, resistance to high temperatures, color stability (i.e. does not deteriorate due to UV exposure), and non-toxicity (page 1, [0010]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the total thickness of the prepared oxide layer plus the anodic oxide layer described by the Peffer combination with wherein a total 

thickness of the prepared oxide layer plus the anodic oxide layer is not greater than 150 nanometers because a natural oxide film having a thickness of about 3 nm or less is electrically conductive for anodizing techniques known in the art where anodizing processes are used as pre-treatment methods to deposit thin anodic layers of around 50-200 nm before subsequent coating applications. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

II.	Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffer et al. (US Patent Application Publication No. 2011/0008625 A1) in view of Uchida (US Patent Application Publication No. 2011/0200884 A1), Marceau et al. (US Patent No. 4,085,012) and Dwenger (US Patent Application Publication No. 2010/0316887 A1) as applied to claim 7 above, and further in view of Hughes et al. (“High Strength Al-Alloys: Microstructure, Corrosion and Principles of Protection,” Recent Trends in Processing and Degradation of Aluminium Alloys (2011 Nov 21), Vol. 1, pp. 223-262).
	Peffer, Uchida, Marceau and Dwenger are as applied above and incorporated herein.
Regarding claim 8, the method of Peffer differs from the instant invention because Peffer does not disclose wherein the 7xxx aluminum alloy product comprises 2-12 wt. % Zn, 1-3 wt. % Mg, and 0-3 wt. % Cu.
	Peffer teaches that aluminum alloys of the 2XXX, 5XXX, 6XXX, or 7XXX series as well as 

clad aluminum alloys may also be used as the substrate (page 4, [0046]).
	Hughes teaches that AA 7075 (Al-5.6Zn-2.5Mg-1.6Cu-0.4Si-0.5Fe-0.3Mn-0.2Cr-0.2Ti) is perhaps the most well known (page 227, “7xxx”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the 7xxx aluminum alloy product described by Peffer with wherein the 7xxx aluminum alloy product comprises 2-12 wt. % Zn, 1-3 wt. % Mg, and 0-3 wt. % Cu because AA 7075 is a 7xxx aluminum alloy comprising Al-5.6Zn-2.5Mg-1.6Cu-0.4Si-0.5Fe-0.3Mn-0.2Cr-0.2Ti.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 9, the method of Peffer differs from the instant invention because Peffer does not disclose after the creating step, bonding at least a portion of the 7xxx aluminum alloy product with a second material, thereby creating an as-bonded 7xxx aluminum alloy product.
	Peffer teaches that:
Aluminum is the metal most prominently used in aircraft assembly. Structural joints of aircraft are adhesively bound together. However, many adhesives do not adhere well to the aluminum substrate. To improve the adhesive strength in the joint areas, it is known to apply an electrodeposition coating to the aluminum substrate (page 1, [0004]).

	Marceau teaches:
A process for preparing an adhesively bonded aluminum structure from aluminum adherends comprising the steps of:  
  	cleaning the surface of said adherends; 

 	deoxidizing the surface of said adherends; 
 	forming a porous aluminum oxide surface on said adherends by anodization of said adherends in an aqueous acidic solution, the acidic component thereof consisting essentially of phosphoric acid, the anodizing potential being from about 3 to about 25 volts, the phosphoric acid concentration being about 3 to about 20% by weight, the temperature of said solution being in the range of 75o ± 10oF.; 
 	rinsing said adherends to remove said solution; 
 	applying an epoxy resin primer to said porous aluminum oxide surface; 
 	curing said primer; 
 	applying an adhesive to at least one of said adherends;  and 
 	bonding said adherends together to form said adhesively bonded aluminum structure (col. 13, claim 28).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Peffer with after the creating step, bonding at least a portion of the 7xxx aluminum alloy product with a second material, thereby creating an as-bonded 7xxx aluminum alloy product because the electrodeposition coating disclosed by Peffer improves the adhesive strength in joint areas where bonding together aluminum adherends forms an adhesively bonded aluminum structure.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 10, the method of Peffer differs from the instant invention because Peffer does not disclose wherein the as-bonded 7xxx aluminum alloy product achieves completion of 45 stress durability test (SDT) cycles according to ASTM D1002 (10) when in a form of a single-lap-joint specimen having a joint overlap of 0.5 inches.

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Peffer combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Furthermore, this is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP § 2111.04(II)).
	Regarding claim 11, the method of Peffer differs from the instant invention because Peffer does not disclose wherein a residual shear strength of the single-lap-joint specimen after completing the 45 SDT cycles is at least 80% of an initial shear strength of the single-lap-joint specimen.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Peffer combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 

705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 12, the method of Peffer differs from the instant invention because Peffer does not disclose wherein a residual shear strength of the single-lap-joint specimen after completing the 45 SDT cycles is at least 85% of an initial shear strength of the single-lap-joint specimen.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Peffer combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); 
In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 13, the method of Peffer differs from the instant invention because Peffer does not disclose wherein a residual shear strength of the single-lap-joint specimen after completing the 45 SDT cycles is at least 90% of an initial shear strength of the single-lap-joint 

specimen.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Peffer combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gable et al. (US Patent Application Publication No. 2015/0090373 A1) is cited to teach:
In some embodiments, the alloys can be anodized. Anodizing is a surface treatment process for metal, most commonly used to protect aluminum alloys. Anodizing uses electrolytic passivation to increase the thickness of the natural oxide layer on the surface of metal parts. Anodizing may increase corrosion resistance and wear resistance, and may also provide better adhesion for paint primers and glues than bare metal.  Anodized films may also be used for cosmetic effects, for example, it may add interference effects to reflected light (page 8, [0116]). 

	Marinelli et al. (US Patent No. 6,167,609) is cited to teach the effect of a deoxidizing acid surface preparation (col. 4, line 65 to col. 5, line 4; and Table 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 17, 2021